Per Curiam.

The Referee has sustained all eight charges filed against respondent. The evidence presented by petitioner uncontrovertibly supports the Referee’s findings and conclusions — in fact, was in most respects not seriously disputed by respondent. He did not file an answer to the supplemental petition reciting six of the charges.
Upon one charge the Referee found that respondent had converted to his own use the sum of $600 entrusted to him to be held in escrow. On another, respondent forged the payee’s name to a client’s check for $70.55, entrusted to him to settle a case, and pocketed the proceeds. He also converted $222.44, representing part of the share of two clients in the sum for which a negligence action was settled. On three other charges the evidence established gross neglect of his duty and responsibility to clients. On a seventh charge it was proven that respondent divided fees with a layman in connection with the referral of several cases; and on an eighth charge that he had issued 16 worthless checks over a period of four months.
The Referee appropriately commented that he could find no mitigating circumstances to bring to the attention of the court.
The respondent should be disbarred.
Botein, P. J., Breitel, Rabin, Valente and McNally, JJ., concur.
Respondent disbarred.